Citation Nr: 9933035	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  94-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran's wife


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to April 
1992.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1993, from 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service medical records are incomplete.  
Repeated attempts to secure more complete records have been 
unsuccessful.

3.  The veteran was diagnosed with an acquired psychiatric 
disorder shortly after his discharge from service and 
underwent VA hospitalization for such disorder four months 
after separation.

4.  The medical evidence since the veteran's hospitalization 
has shown conflicting diagnoses of malingering, 
schizophrenia, and major depression.

5.  The evidentiary record is in approximate balance of 
positive and negative evidence regarding the issue of whether 
the veteran has a psychiatric disorder which is attributable 
to his active service.



CONCLUSION OF LAW

The veteran incurred an acquired psychiatric disorder during 
his period of active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible. 
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available. The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. §§ 
3.307, 3.309 (1999).  Psychoses are chronic diseases with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1999).

A review of the evidence of record shows the veteran 
underwent a VA mental disorders examination in June 1992.  He 
gave a history of having left the Army in April 1992.  He was 
very uncooperative and most of the history was obtained from 
his wife.  She stated that while stationed in Germany he 
underwent surgery for a kidney disorder.  She reported that 
since that time the veteran's attitude had changed and that 
he became quite hostile, reluctant and problematic with her 
and their children.  He was referred to social services and a 
social worker and the military community chaplain visited 
them.  She stated that he now spends all his time in bed or 
in a chair and doesn't relate to anyone.

Objective evaluation showed he was quite angry, distant, and 
depressed underneath, not spontaneous, and not cooperative.  
He gave very few answers, short monosyllables without any 
elaboration.  It was noted that he seemed depressed but that 
psychological evaluation was necessary.  Diagnosis was 
deferred.

An addendum was added to this report following the veteran's 
hospitalization in July 1992.  It was noted that he was 
hospitalized on July 9 after an episode during which he 
became completely confused, disorganized and attempted to 
harm his children.  He was taken to a private physician, Dr. 
Coira, who recommended immediate hospitalization.  

Examination after his admission showed he reported that he 
became very angry after he discovered that surgery performed 
on his kidney in Germany had been unnecessary.  He stated 
that he became very angry, hostile and confused.  Since his 
return to Puerto Rico he reported that he was very hostile, 
angry, suspicious, isolated, and had problems with his wife.  
He reported strong homicidal and suicidal ideation.  He 
stated he was hearing the voices of a Chinese person and a 
woman that he could not identify.  He had marked insomnia.  
He admitted that since he was in the hospital he began to 
feel a little better.

Examination showed him more cooperative, coherent, and 
relevant.  When asked about the topic of his problem in 
Germany he went into details.  When speaking about his 
homicidal ideation toward his children he became quite 
restless, crying, and blocking was observed.  He admitted his 
auditory hallucinations had improved a little.  The diagnosis 
was schizophrenia, undifferentiated type, active.

The report of a VA psychological assessment, conducted July 
6, 1992, shows the veteran somewhat aloof and depressed.  
When interviewed with his wife he expressed that his only 
problem was that his wife was constantly complaining that he 
wets the bed at night.  He stated that at night the Chinese 
man wakes him up and that when he goes to his son's room he 
sees him sleeping on the floor.  The veteran's wife denied 
the reality of this perception and stated that the veteran 
gets very upset with her when she does not corroborate the 
experience.  The veteran also reported hearing the voice of 
his "other wife" talking to him; although he had never been 
married before.  The woman's voice commands him to kill his 
wife.  The veteran's wife indicated that he has much 
difficulty with his sleep, stays awake almost all night, and 
spends much of the day locked in his room.  He is very 
irritable, impotent, very sensitive to noises, and his 
thought processes were frequently loose.  The results of 
testing supported the diagnostic impression of schizophrenia, 
disorganized type.

A VA hospital summary shows the veteran was admitted on July 
9 and discharged on August 6, 1992.  On admission his affect 
was blunt and his mood was depressed.  He was suspicious with 
logical thinking and with paranoid ideas.  He reported he was 
hearing voices.  He was not suicidal or homicidal, however, 
thoughts about suicide were detected.  Judgement and insight 
were impaired.  He gave a history of seeing a private 
psychiatrist since May 1992, who referred him for 
hospitalization after his father-in-law found him trying to 
suffocate his wife with his hands.  The diagnosis rendered 
was major depression with psychotic features.  

Private medical records from Dr. Coira, dated in January 
1993, show the veteran giving a history of hearing voices 
since November 1991.  Dr. Coira noted that the veteran came 
to his office in May 1992 and was frankly psychotic.  He 
prescribed anti-depressants and anti-psychotics but the 
symptomatology increased, leading to hospitalization.  

Mental status showed he was anxious, tense, and had a facial 
expression of sadness and suspiciousness.  He displayed 
psychomotor retardation and had crying spells.  He complained 
of insomnia, nightmares, and thinking that neighbors and 
relatives talk about him and laugh at him.  He continued to 
hear voices telling him to kill himself and his wife.  His 
mood was depressed, his affect blunted, judgement poor, 
insight poor, and memory poor.  Intellect was below average.  
The diagnosis was major depressive disorder, recurrent, 
severe with psychotic and paranoid features.  Dr. Coira 
opined that there was a definite relationship between the 
veteran's physical and emotional traumas during his last two 
years of service.

A board of two VA psychiatrists examined the veteran in March 
1993.  They concluded that the veteran was malingering.  They 
stated that his complaints of hallucinations appeared not to 
be reliable, and that he presented non-convincing psychotic 
features.  He had asked if there was someone else in the room 
at the end of the interview and purposely grabbed a paper 
with the intention to present an impulsive behavior.  He also 
kept no eye contact during the interview.

A board of three VA physicians re-examined the veteran in 
January 1994, after considering the records of Dr. Coira.  
The board again found that the veteran was malingering.  It 
was noted that the veteran's service personnel records 
described him as outstanding in all his duties, and that his 
present condition indicated that he was attempting to appear 
confused or disoriented.  

The veteran's private physician stated in an opinion rendered 
in March 1994 that the veteran was not malingering.  He 
stated that the veteran had been suffering a severe 
depression since his surgery on active duty.  He continued 
his diagnosis of major depressive disorder with psychotic 
features.

The Board has reviewed the veteran's service personnel 
records, to the extent they exist within the file.  Although 
they indicate, on the surface, that the veteran continued to 
perform in an acceptable manner, it is clear that he was 
relieved of responsibilities commensurate with his military 
occupational specialty (MOS) and rank in the second half of 
1990.  He was reassigned to essentially superfluous duties, 
which are normally additional duty positions, such as non-
combatant evacuation order (NEO) non-commissioned officer 
(NCO), reenlistment NCO, family care planner, and alternate 
alcohol and drug abuse treatment program counselor.  His MOS 
was as a turret mechanic.  

Although this may have been entirely due to his physical 
condition, in absence of complete medical records this cannot 
be stated with certainty.  It is clear, however, that he was 
not capable of assuming duties commensurate with his MOS and 
rank subsequent to his operation.  In a November 1996 remand 
the Board requested information regarding counseling the 
veteran claimed to have received from the Aschaffenburg 
Military Community social service and chaplain.  Such 
information is not contained in the claims folder.  The Board 
also requested further personnel records to better judge the 
veteran's performance during his final months of service.  
This also is not contained in the claims folder, as the only 
document received was the veteran's DA Form 20, which no 
longer records duty performance.

The Board concludes that, as the evidence is currently split, 
with an approximate balance of positive and negative evidence 
regarding the veteran's claim, the benefit of the doubt must 
be resolved in favor of the veteran.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

